Citation Nr: 1822152	
Decision Date: 04/12/18    Archive Date: 04/25/18

DOCKET NO.  14-21 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.

2.  Entitlement to service connection for a fatigue disorder.

3.  Entitlement to service connection for a stomach disorder to include gastroesophageal reflux disease, gastritis, and stomach stenosis to include as the result of exposure to contaminated water at Camp Lejeune, North Carolina.

4.  Entitlement to an intestinal condition to include irritable bowel syndrome, spastic bowel, and fistula condition of the colon to include as the result of exposure to contaminated water at Camp Lejeune, North Carolina.

5.  Entitlement to service connection for a hiatal hernia.

6.  Entitlement to service connection for migraine headaches.

7.  Entitlement to service connection for a psychiatric disorder other than post-traumatic disorder, to include dementia and depression with psychotic features and anxiety).

8.  Entitlement to service connection for cold injury residuals of the bilateral upper extremities.

9.  Entitlement to service connection for cold injury residuals of both feet.

10.  Entitlement to service connection for a respiratory condition to include asthma.

11.  Entitlement to service connection for a neck disorder, to include degenerative disc disease and chronic cervical spine strain.  

12.  Entitlement to service connection for a lower back disorder, to include degenerative disc disease and chronic lower back strain.

13.  Entitlement to service connection for a neurological condition of the right upper extremity, to include carpal tunnel syndrome, ulnar nerve entrapment, and median nerve paralysis, to include as the result of exposure to contaminated water at Camp Lejeune, North Carolina.

14.  Entitlement to service connection for a neurological condition of the left upper extremity, to include carpal tunnel syndrome, ulnar nerve entrapment, and median nerve paralysis to include as the result of exposure to contaminated water at Camp Lejeune, North Carolina.

15.  Entitlement to service connection for a neurological condition of the right lower extremity to include tarsal tunnel syndrome, sciatic nerve paralysis and posterior tibial nerve paralysis to include as the result of exposure to contaminated water at Camp Lejeune, North Carolina.

16.  Entitlement to service connection for a neurological condition of the left lower extremity to include tarsal tunnel syndrome, sciatic nerve paralysis and posterior tibial nerve paralysis to include as the result of exposure to contaminated water at Camp Lejeune, North Carolina.

17.  Entitlement to service connection for a right ankle disability.

18.  Entitlement to service connection for right leg tendonitis.

19.  Entitlement to an initial evaluation greater than 50 percent for post-traumatic stress disorder.

20.  Entitlement to an initial evaluation greater than 10 percent for bilateral recurrent tinnitus.

21.  Entitlement to an initial compensable evaluation for limitation of motion in the right ring (or little) finger.

22.  Entitlement to an initial compensable evaluation for right ear hearing loss.



ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The Veteran served on active duty from May 1986 to February 1990, and from February 1991 to March 1991.

This appeal arises before the Board of Veterans Appeals (Board) from a 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In his June 2014 substantive appeal the Veteran indicated he wished to testify before the Board.  However, in December 2014, he withdrew this request in writing.  See Correspondence (rec'd 12/29/2014), p. 2.  Given the foregoing, the Board finds it has fulfilled its duty to provide the Veteran with the opportunity to testify.

In August 2017 and subsequent to the Statement of the Case issued in 2014, the Veteran submitted private medical treatment records showing evidence of clinical findings of multilevel degenerative disc disease (DDD) of the cervical spine, without a waiver of review by the Agency of Original Jurisdiction (AOJ).  With respect to the claims concerning service connection for left ear hearing loss, fatigue disorder, gastrointestinal disorder, hiatal hernia, headache disorder, psychiatric disorder other than post-traumatic stress disorder (PTSD), residuals of cold injuries of the bilateral upper extremities and both feet; and higher initial evaluations for PTSD, bilateral tinnitus, and right ear hearing loss, the additional documents are not relevant or pertinent to these issues and the Board can therefore proceed with decisions on this claims.  See 38 C.F.R. §§ 19.37(a), 20.1204(c) (2017).  With respect to the Veteran's claims for service connection for a neck disability, this evidence-in that it presents evidence of current cervical spine disability-is duplicative of that evidence already of record.  In addition, his claim for service connection for a neck disability is being remanded and the AOJ therefore will have the opportunity to consider such documents in the first instance on remand.  Accordingly, remand for or administrative action to ask the Veteran whether he wishes AOJ review of this evidence prior to adjudication would be create needless delay in the present case.  As such, the Board will proceed.  See Massie v. Shinseki, 25 Vet. App. 123, 138 (2011).

The Board has grouped some of the disabilities claimed by the Veteran by the anatomical area of the disorders claimed to facilitate discussion of the facts and evidence.  For example, the Board has grouped the Veteran's claimed stomach conditions to include gastroesophageal reflux disease (GERD) gastritis, and stomach stenosis.  In addition, the Board has also grouped together diagnosed neurological disorders of the upper and lower extremities, i.e. carpal tunnel syndrome (CTS), ulnar nerve entrapment, and median nerve paralysis of the right upper extremity (RUE) are referred to as neurological disorders of the RUE including CTS, ulnar nerve entrapment and median nerve paralysis.  The issues have been recharacterized accordingly as on the front page of this decision.

The issues of service connection for a respiratory condition to asthma, a stomach disorder to include GERD, gastritis, and stomach stenosis, a neck disorder to include degenerative disc disease (DDD) and chronic cervical spine strain; a back disorder to include DDD and chronic lower back strain; neurological disorders of the RUE and LUE to include CTS, ulnar nerve entrapment, and median nerve paralysis; neurological disorders of RLE and LLE to include tarsal tunnel syndrome (TTS), sciatic nerve paralysis and posterior tibial nerve paralysis; a right ankle disability; right leg tendonitis; and entitlement to a higher initial evaluation for residuals of fracture of the right ring (little) finger are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The evidence does not show that the Veteran served in the southwest Asia (SWA) theater of operations.

2.  A preponderance of the evidence does not show that the Veteran manifests left ear hearing loss at any time during his appeal.  

3.  A preponderance of the evidence does not show that the Veteran is diagnosed with a fatigue disorder at any time during this appeal.  

4.  A preponderance of the evidence does not show that the Veteran has been diagnosed with an intestinal disorder to include, IBS, spastic bowel, or a fistula condition of the colon at any time during this appeal.

5.  A preponderance of the evidence does not show that the Veteran is diagnosed with a hiatal hernia at any time during this appeal.  

6.  A preponderance of the evidence does not show that the Veteran is diagnosed with a headache disorder at any time during this appeal.  

7.  A preponderance of the evidence does not show that the Veteran is diagnosed with a psychiatric disorder to include symptoms of memory loss, depression, and anxiety other than his already service-connected post-traumatic stress disorder (PTSD).

8.  A preponderance of the evidence does not show that the Veteran is diagnosed with the residuals of cold injuries of the bilateral upper extremities.

9.  A preponderance of the evidence does not show that the Veteran is diagnosed with the residuals of cold injury residuals of both feet.

10.  The service-connected PTSD is productive of no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks during the appeal period.  

11.  The service-connected tinnitus is assigned a 10 percent rating, the maximum rating authorized under Diagnostic Code 6260; separate ratings for each ear are not authorized

12.  The evidence establishes that the Veteran's right ear hearing loss is, at most, a Level I hearing loss and service-connected is not in effect for left ear hearing loss.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for left ear hearing loss are not met.  38 U.S.C. §§ 1110, 1131, 5107 (2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 3.385 (2017).  

2.  The criteria for service connection for a fatigue disorder have not been met.  38 U.S.C. §§ 1110, 1131, 5107 (2014); 38 C.F.R. §§ 3.102, 3.303 (2017).  

3.  The criteria for service connection for an intestinal disorder to include IBS, spastic bowel, or a fistula condition have not been met.  38 U.S.C. §§ 1110, 1131, 5107 (2014); 38 C.F.R. §§ 3.102, 3.303 (2017).  

4.  The criteria for service connection for a hiatal hernia have not been met.  38 U.S.C. §§ 1110, 1131, 5107 (2014); 38 C.F.R. §§ 3.102, 3.303 (2017).  

5.  The criteria for service connection for a headache disorder have not been met.  38 U.S.C. §§ 1110, 1131, 5107 (2014); 38 C.F.R. §§ 3.102, 3.303 (2017).  

6.  The criteria for service connection for a psychiatric disorder to include symptoms of memory loss, depression, and anxiety other than that already contemplated in the service-connected PTSD have not been met.  38 U.S.C. §§ 1110, 1131, 5107 (2014); 38 C.F.R. §§ 3.102, 3.303 (2017).  

7.  The criteria for service connection for cold injury residuals of the bilateral upper extremities have not been met.  38 U.S.C. §§ 1110, 1131, 5107 (2014); 38 C.F.R. §§ 3.102, 3.303 (2017).  

8.  The criteria for service connection for cold injury residuals of both feet have not been met.  38 U.S.C. §§ 1110, 1131, 5107 (2014); 38 C.F.R. §§ 3.102, 3.303 (2017).  

9.  The criteria for an initial evaluation greater than 50 percent for PTSD have not been met.  38 U.S.C. §§ 1155, 5107 (2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.14, 4.27, 4.31, 4.130 Diagnostic Code 9411 (2017).

10.  There is no legal basis for the assignment of a schedular evaluation in excess of 10 percent for tinnitus.  38 U.S.C.A. § 1155 (2014); 38 C.F.R. §§ 3.321, 4.87, Diagnostic Code 6260 (2017).  Smith v. Nicholson, 19 Vet. App. 63 (2005) rec'd 451 F.3d 1344 (Fed. Cir. 2006).
 
11.  The criteria for an initial compensable evaluation for right ear hearing loss is not met.  38 U.S.C. §§ 1155, 5107 (2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.14, 4.27, 4.31, 4.85, 4.86 Diagnostic Code 6100 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017). 

The Veteran and his representative have not raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

I.  Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1131 (2012).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 391 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including hearing loss, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112 (2014); 38 C.F.R. §§ 3.307, 3.309 (2017). 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  The U.S. Court of Appeals for the Federal Circuit clarified that the law providing for awards of service connection on the basis of continuity of symptomatology is limited to a "chronic" diseases listed under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In addition, service-connected disability compensation may be paid to (1) a claimant who is a Persian Gulf veteran; (2) who exhibits objective indications of chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as those listed in paragraph (b) of 38 C.F.R. § 3.317; (3) which became manifest either during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016; and (4) that such symptomatology by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  Signs or symptoms which may be manifestations of undiagnosed illness include, but are not limited to: fatigue, signs or symptoms involving the skin, muscle or joint pain, neurologic signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system, and gastrointestinal signs or symptoms.  38 C.F.R. § 3.317(a)-(b).

In cases where a veteran applies for service connection under 38 C.F.R. § 3.317 but is found to have a disability attributable to a known diagnosis, further consideration under the direct service connection provisions of 38 U.S.C.A. § 1110 is nevertheless warranted.  See Combee v. Brown, 34 F.3d 1037, 1042 (Fed. Cir. 1994).  

However, in the present case, although the Veteran is noted to have service from February to March 1991, review of the Veteran's service personnel records does not show that he service in the SWA theater of operations.  He thus does not have the requisite service under 38 C.F.R. § 3.317, and the regulations governing undiagnosed illnesses as the result of service in the SWA theater of operations does not apply. 

In addition, the Veteran alleges that his intestinal disorders to include IBS, spastic bowel, and fistula condition of the colon are the result of drinking contaminated water at Camp Lejeune, North Carolina.

VA has acknowledged that persons residing or working at the U.S. Marine Corps Base Camp Lejeune from August 1953 through December 1987 were potentially exposed to drinking water contaminated with volatile organic compounds (VOCs).  See M21-1, VA Adjudication Procedures Manual, Part IV, Subpart ii, Chapter 2.C.6.  Service connection for any disease alleged to have been caused by contaminated water at Camp Lejeune requires evidence of a current disease, evidence of service at Camp Lejeune during the period of contamination, and a medical nexus between the two, justified with a rational scientific explanation.  See M21-1, VA Adjudication Procedures Manual, Part IV, Subpart ii, Chapter 2.C.6.  

However, service personnel records establish that the Veteran was not stationed at Camp Lejeune until 1991, which is outside the dates specified for the period of contamination.  See M21-1, VA Adjudication Procedures Manual, Part IV, Subpart ii, Chapter 2.C.6.  Accordingly, service connection cannot be considered under these provisions.  Notwithstanding, as will be discussed below, the Veteran does not have a diagnosis of any of these claimed disabilities at any time during the period under appeal.  

a) Left ear hearing loss

Concerning his claimed left ear hearing loss, the Veteran argues that his left ear should be service-connected, as he is service-connected for right ear hearing loss and his left ear was equally exposed to acoustic trauma.

Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified pure tone and speech recognition criteria.  Audiometric testing measures threshold hearing levels (in decibels) over a range of frequencies (in Hertz).  See Hensley v. Brown, 5 Vet. App. 155, 158 (1993).

The determination of whether a veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

In the present case, August 2013 VA audiology examination results show that the Veteran does not manifest hearing loss within the meaning of the 38 C.F.R. § 3.385, as evidenced below.

Aug 2013
Hertz

.5K
1K
2K
3K
4K
Left
15
15
20
15
15

The Veteran's speech discrimination score (Maryland CNC) was measured at 96 percent.  See August 2013 VA Audiology Examination.

Absent evidence of current disability, service connection cannot be granted.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability ... In the absence of proof of a present disability there can be no valid claim.")  See also Shedden, supra.


b) Disorders of fatigue and intestinal system, hiatal hernia, migraine headaches, psychiatric disorder other than PTSD; residuals of cold injury to the upper extremities and bilateral feet

The Veteran asserts that he manifests disorders of fatigue; the intestinal system to include IBS, spastic bowel and fistula disorder of the colon; hiatal hernia; migraine headaches; a psychiatric disorder to include symptoms of memory loss, depression, and anxiety other than is contemplated by his already service-connected PTSD; and the residuals of cold injury to his bilateral upper extremities and both feet.  

However, the relevant medical evidence does not show that the Veteran has been diagnosed at any time during this appeal with a fatigue disorder; a disorder of the intestinal system to include IBS, spastic bowel or fistula of the colon; a hiatal hernia; migraine headaches; a psychiatric disorder including memory loss, depression, and anxiety other than is contemplated by his already service-connected PTSD; or the residuals of cold injury to his bilateral upper extremities or his feet.  See, generally, August 2013 VA DBQ Examinations and September 2013 VA DBQ Examination for PTSD; VA Treatment Records; and Private Treatment Records.  

In addition, as he does not have the requisite service in the SWA theater of operations, his complaints of fatigue cannot constitute a claim for the manifestation of qualifying signs and symptoms of an undiagnosed disability within the meaning of 38 C.F.R. § 3.317.  

a) Summary of Service Connection Claims

In summary, the Veteran alleges that he manifests left ear hearing loss; a fatigue disorder; intestinal disorders to include IBS, spastic bowel and fistula of the colon; hiatal hernia; migraine headaches; a psychiatric disorder to include symptoms of memory loss, depression, and anxiety other than is contemplated by his already service-connected PTSD; and the residuals of cold injury of the bilateral upper extremities and both feet.  The Veteran is competent to report his lay-observable symptoms.  However, he is not competent to diagnose such conditions.  See Layno v. Brown, 6 Vet. App. 465 (1994); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  As such, the Veteran's contentions regarding diagnoses are of little probative value. 

The weight of the evidence of record is against a finding that the Veteran manifests left ear hearing loss within the meaning of the regulations; a fatigue disorder; intestinal disorders to include IBS, spastic bowel and fistula of the colon; hiatal hernia; migraine headaches; a psychiatric disorder to include symptoms of memory loss, depression, and anxiety other than is contemplated by his already service-connected PTSD; and the residuals of cold injury of the bilateral upper extremities and both feet.  Therefore, service connection for left ear hearing loss; a fatigue disorder; intestinal disorders to include IBS, spastic bowel and fistula of the colon; hiatal hernia; migraine headaches; a psychiatric disorder to include symptoms of memory loss, depression, and anxiety other than is contemplated by his already service-connected PTSD; and the residuals of cold injury of the bilateral upper extremities and both feet is not warranted.  See Brammer, supra, see also Shedden, supra.  In arriving at this decision, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against these claims, the doctrine is not applicable.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 46 (1990).  

II.  Higher Initial Evaluations

The Veteran seeks entitlement to higher initial evaluations for PTSD, bilateral recurrent tinnitus, and right hear hearing loss.  

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C. § 1155; 38 C.F.R. § 3.321(a), 4.1.  Separate diagnostic codes identify the various disabilities.  See 38 U.S.C. § Part 4 (2017).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  

"Staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).

a) PTSD

Service connection for PTSD was granted in an October 2013 rating decision and evaluated as 50 percent disabling, effective in May 2012.  The Veteran appealed the evaluation originally assigned.  In statements, the Veteran argued that the evaluation should be higher given the psychological trauma he experienced.  Specifically, he argued that his condition should be considered severe due to symptoms of depression, anxiety, fear, guilt, and anger outbursts.  See November 2013 Notice of Disagreement and June 2014 Substantive Appeal.  

The Veteran's PTSD is evaluated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  In addition, the Board notes that the present case was originally certified to the Board in January 2016.  Therefore, the change in regulations that require the use of the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 5th Edition (DSM-5) will be herein applied.  See 79 Fed. Reg. 45093 (Aug. 4, 2014).  What this means is that the Board will not discuss Global Assessment of Functioning (GAF) scores, where they may have been assigned, in keeping with DSM-5.  However, the criteria used in evaluating the Veteran's psychiatric symptoms have not changed during the appeal period.  

PTSD is to be rated under the general rating formula for mental disorders under 38 C.F.R. § 4.130, which affords a 50 percent evaluation for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 70 percent rating is provided where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessive rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships. 

A 100 percent rating is warranted where there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name. 

See 38 C.F.R. § 4.130, Diagnostic Code 9411.

After review of the relevant medical evidence, the Board finds the Veteran's symptomatology attributed to his PTSD does not meet the criteria for an initial evaluation greater than 50 percent.  

VA examination for PTSD conducted in September 2013 reflects findings of depressed mood, anxiety, suspiciousness, chronic sleep impairment, disturbance of motivation and mood; recurrent and distressing memories, distressing dreams, intense psychological distress and exposure to internal and external triggers, avoidance, diminished interest, difficulty concentrating, hypervigilance, exaggerated startle response, and clinical significant distress or impairment in social, occupational or other important areas of function.  The examiner opined that the Veteran's impairment was best characterized as occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  See September 2013 VA DBQ Examination for PTSD.

VA treatment records and VA examination reports show that the Veteran has been observed to be depressed, anxious, frustrated, fearful, hypervigilant, reflective, worried, guarded, hopeless, quiet, repressed, explanatory, and sad.  In addition, his judgment and insight have remained fair throughout.  He continues to report trouble sleeping, nightmares, irritability and anger, shame, numbness, difficulty talking about his feelings, difficulty with crowds, panic attacks and/or "meltdowns," and avoidance.  In addition, he remains visibly upset when recalling his stressful experiences, and occasional exhibited halting speech.  However, these records also show that he consistently appears adequately groomed; his behavior is described as cooperative, reflective, and attentive; that he is candid and collaborative, and establishes and maintains eye contact; that his speech is coherent and fluent; that his thought content and production is relevant, rational, organized and goal-directed.  There is no evidence of hallucinations or delusions; suicidal or homicidal ideation, intent, or plan; illogical, obscure or irrelevant speech; near continuous panic or depression affective his ability to function independently, appropriately and effectively; spatial disorientation; gross impairment in thought processes or communication; grossly inappropriate behavior; inability to perform activities of daily living; or neglect of personal appearance and hygiene throughout.  Moreover, orientation, concentration, memory and cognition are all observed to be intact throughout.  Finally, there is no evidence that the Veteran has been found to be a danger to himself or others.  See CAPRI Treatment Records (rec'd 9/20/2013); see also August 2012 VA DBQ Examinations.


b) Right ear hearing loss

Service connection for right ear hearing loss was granted by an October 2013 rating decision and assigned a noncompensable evaluation, effective in February 2012.

The Veteran contends his right ear hearing loss warrants an initial compensable rating.  He reports the severity of the noise exposure he experienced during active service warrants a higher evaluation.  See June 2014 Substantive Appeal.

Evaluations for defective hearing are based upon organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, along with the average hearing threshold level as measured by pure tone audiometric tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  38 C.F.R. § 4.85, Tables VI, VII.  To evaluate the degree of disability for service-connected bilateral hearing loss, the rating schedule establishes eleven auditory acuity levels, designated from level I for essentially normal acuity, through level XI for profound deafness.  Table VI is used to determine the Roman numeric designation, based on test results consisting of puretone thresholds and Maryland CNC test speech discrimination scores.  The numeric designations are then applied to Table VII to determine the appropriate rating for hearing impairment.  Id. 

Where there is an exceptional pattern of hearing impairment, a rating based on pure tone thresholds alone may be assigned (Table VIA).  This alternative method for rating hearing loss disability may be applied if the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz are all at 55 decibels or higher, or if the puretone threshold at 1000 Hertz is 30 or less and at 2000 Hertz is 70 or more.  38 C.F.R. § 4.86.  Each ear is to be evaluated separately under this part of the regulations.  Where only one ear is service-connected, in order to calculate the percentage evaluation from Table VII, the non-service-connected ear will be assigned a Roman Numeral designation for hearing impairment of I, subject to the provisions of 38 C.F.R. § 3.383.  38 C.F.R. § 3.383 directs that hearing loss in both ears will be compensable as service-connected even where hearing in one ear is service-connected and the other is not where hearing in the service connected ear meets the criteria for a 10 percent evaluation, and hearing in the non-service-connected ear meets the criteria for hearing loss under 38 C.F.R. § 3.385.

Ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

The Veteran was afforded a VA audiological examination in August 2013.  Puretone thresholds, in decibels, were as follows:  

Aug 2013
Hertz

1K
2K
3K
4K
Avg.
Right
20
25
15
20
20

Speech discrimination was measured at 92 percent in the right ear.  The average decibel loss in the right here is 20 Hz.  As noted above, the Veteran does not demonstrate left ear hearing loss within the meaning of 38 C.F.R. § 3.385.  Thus, the Veteran's hearing, at worst, is Level I in the right ear and Level I in the nonservice-connected left ear.  This equates to a noncompensable evaluation under Table VII.  Table VIA is not for application here.  See 38 C.F.R. § 4.85(f), 4.86, Diagnostic Code 6100.

c) Bilateral recurrent tinnitus

Effective on June 13, 2003, Diagnostic Code 6260 for tinnitus was revised to clarify existing VA practice that only a single 10 percent evaluation is assigned for "recurrent" tinnitus, whether the sound is perceived as being in one ear, both ears, or in the head.  38 C.F.R. § 4.87, Note (2) (2017); 68 Fed. Reg. 25822 (June 2003).  See also Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).  This, however, does not amount to a liberalizing change, but rather a clarification of existing law. 

In this case, the AOJ assigned the Veteran a 10 percent evaluation for his service-connected tinnitus, effective in February 2012.  The effective date of the award of 10 percent for tinnitus is after the date of the June 13, 2003, amendment to the rating code.  Thus, a 10 percent rating is clearly the maximum rating assignable for the Veteran's bilateral tinnitus.  An increased schedular rating or assignment of a compensable evaluation for each ear is not available. 

d) Higher Initial Evaluations Summary

In sum, the Veteran has argued that his PTSD, right ear hearing loss, and bilateral tinnitus are worse than was initially evaluated.  However, his statements and assertions concerning his PTSD and right ear hearing loss are at odds with the observations of his psychiatric health care providers and the psychiatric and audiological findings of the VA examiners in 2013.  As the Veteran is not competent to opine as to the nature and severity of his psychiatric and hearing disabilities, his contentions regarding the nature and extent of his disabilities cannot outweigh the medical observations and evaluations of his treating and examining health care professionals.  See Layno, supra; see also Jandreau v. Nicholson, supra.  Thus, his statements, on their own, are of little probative value.

Accordingly, the weight of the evdience is against an initial evaluation greater than 50 percent for PTSD, and an initial compensable evaluation for right ear hearing loss.  As the preponderance of the evidence is against the claims, the benefit-of-the-doubt rule does not apply.  See 38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.7; see also Gilbert, supra..  

Concerning the claim for an initial evaluation greater than 10 percent for bilateral tinnitus, under the present circumstances, the disposition of this claim is based on the law, and not the facts of the case, and the claim for an increased schedular rating must be denied based on a lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

ORDER

Service connection for left ear hearing loss is denied. 

Service connection for a fatigue disorder is denied. 

Service connection for an intestinal disorder to include IBS, spastic bowel, or a fistula condition of the colon is denied. 

Service connection for a hiatal hernia is denied. 

Service connection for a headache disorder is denied. 

Service connection for a psychiatric disorder to include symptoms of memory loss, depression, and anxiety other than that already contemplated in the service-connected PTSD is denied.  

Service connection for cold injury residuals of the bilateral upper extremities is denied.  

Service connection for cold injury residuals of both feet is denied.  

Entitlement to an initial evaluation greater than 50 percent for PTSD is denied.

Entitlement to an initial evaluation greater than 10 percent for tinnitus is denied.
 
Entitlement to an initial compensable evaluation for right ear hearing loss is denied.


REMAND

During the pendency of this claim, the evidence shows the Veteran has been diagnosed with asthma; GERD; DDD of the cervical spine and chronic cervical spine strain; a DDD of the lumbar spine and chronic lower back strain; CTS, ulnar nerve entrapment and median nerve paralysis of the bilateral upper extremities; TTS, and sciatic and posterior tibial nerve paralysis of the bilateral lower extremities; right ankle strain with torn ligaments; and right leg tendonitis.  The diagnoses of these conditions meets the first element under Shedden, supra, for the claimed disabilities..

In addition, the Veteran has attested to his having a respiratory condition during active service, and service treatment records show he was treated for gastrointestinal problems during his second period of active service.  The Veteran has also attested to injuries during active service to his neck, back, upper extremities and lower extremities.  He has presented the July 2012 buddy statement of a fellow Marine who saw the Veteran fall a distance of 50 feet from a helicopter to the deck, landing on his back and neck.  The witness stated he observed the Veteran to be in pain for the remainder of the mission and several weeks after.  This meets the second element under Shedden, supra, for his respiratory and gastrointestinal conditions, and his claimed neck and back disabilities.  

However, VA examinations were not accorded the Veteran for respiratory and stomach disorders, or neck and back disabilities.  Given that the Veteran has provided evidence of the first and second criterion under Shedden, the Board finds this must be done.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

VA examinations concerning the Veteran's claimed neurological conditions were accomplished, however, the opinions and rationale provided reflect inconsistencies.  Yet, the August 2013 VA examination for peripheral nerves shows diagnoses of CTS in the bilateral upper extremities, and clinical findings of TTS, sciatic and posterior tibial nerve impairment in the bilateral lower extremities.  See August 2013 VA DBQ Examinations for Peripheral Nerves Conditions (filed in CAPRI Treatment Records (rec'd 8/26/2013)), pp. 18, 22-3, 27.  Yet, the examiner's rationale for finding no etiological connection between these diagnosed disabilities and the Veteran's active service was that service treatment records did not reflect treatment for any peripheral nerve injuries.  There is no indication that the examiner considered the Veteran's fall.  

Accordingly, examinations must also be afforded the Veteran for neurological disorders of the bilateral upper and lower extremities.

Concerning the claimed right ankle disability and right lower extremity condition, the August 2013 examination for knee and lower leg reflects diagnoses of right lower leg tendonitis, right ankle sprain with three torn ligaments, and bilateral tarsal tunnel syndrome.  The examiner opined that the claimed conditions clearly and unmistakably existed prior to service, and were aggravated beyond their natural progression by an injury, event or illness during active service.  However, the examiner's rationale does not clearly identify the aggravated disabilities, nor does the examiner mention or provide an opinion for the diagnosed TTS.  See August 2013 VA DBQ Examination for Knee and Lower Leg, (filed in CAPRI Treatment Records (rec'd 8/26/2013)), pp. 10, 27. 

Finally, concerning the Veteran's right ring finger fracture residuals, the August 2018 VA examination shows clinical findings of old fracture deformity of the distal fifth metacarpal and deformity and sclerosis of the midportion of the fifth proximal phalanx, consistent with old posttraumatic residual.  The examiner, in opining that the Veteran's right hand symptoms of numbness, pain, and loss of grip in the right hand is due entirely to CTS, also observed that it not possible to separate the residuals of the fracture from symptoms attributable to CTS-although the examiner then opined that CTS is responsible for 99 percent of the Veteran's problems with his hand.  See August 2013 VA DBQ Examination for Hand and Fingers, (filed in CAPRI Treatment Records (rec'd 8/26/2013)), pp. 8, 28.  The Board finds the opinion itself is in conflict.  

Therefore, clarification of the nature and extent of the residuals of the right hand fracture is necessary prior to adjudication of the Veteran's claim for a higher initial evaluation.

Accordingly, the case is REMANDED for the following action:

1. Ensure that relevant outstanding VA treatment records are obtained.

2. After #1 is completed, afford the Veteran examinations with the appropriate VA specialists to determine the nature, extent and etiology of any respiratory disorder to include asthma, any stomach disorder to include GERD; any claimed neck disorder to include DDD and chronic cervical spine strain; any back disorder to include DDD and chronic lower back strain; neurological disorders of the RUE and LUE to include CTS, ulnar nerve entrapment, and median nerve paralysis; neurological disorders of the RLE and LLE to include TTS, sciatic nerve paralysis and posterior tibial nerve paralysis; a right ankle disability; and right leg tendonitis.  The claims folder, to include this remand and the 2012 buddy statement concerning the Veteran's fall from the helicopter must be made available to the examiner for review, and the examination report should reflect that such a review was accomplished.  All studies deemed appropriate shall be performed, and all findings shall be set forth in detail.

The examiner is asked to offer the following opinions.  Is it as least as likely as not that (greater than 50 percent probability) that

a) the Veteran manifests a respiratory disorder to include asthma that is in any way related to the Veteran's active military service.
b) the Veteran manifests a stomach disorder to include GERD, that is in any way related to the Veteran's active military service.
c) the Veteran manifests a neck disability to include DDD and chronic cervical spine strain that is in any way related to the Veteran's active military service, to include the fall from helicopter described in the 2012 buddy statement.
d) the Veteran manifests a back disability to include DDD and chronic lower back strain that is in any way related to the Veteran's active military service, to include the fall from helicopter described in the 2012 buddy statement.
e) The Veteran manifests neurological disorders of the right and/or left upper extremities to include CTS, ulnar nerve entrapment, and median nerve paralysis that are in any way related to the Veteran's active military service, to include the fall from helicopter described in the 2012 buddy statement.
f) The Veteran manifests neurological disorders of the right and left lower extremities RLE and LLE to include TTS, sciatic nerve paralysis and posterior tibial nerve paralysis that are in any way related to the Veteran's active military service, to include the fall from helicopter described in the 2012 buddy statement.
g) The Veteran manifests a right ankle disability to include aggravation of a pre-existing right ankle disability that is in any way related to the Veteran's active military service, to include the fall from helicopter described in the 2012 buddy statement.
h) The Veteran manifests a right leg disability to include right leg tendonitis that is in any way related to the Veteran's active military service, to include the fall from helicopter described in the 2012 buddy statement.

A complete rationale must be provided for all opnions expressed.  The pertinent evidence of record should be discussed, to include the Veteran's lay statements.

3. Afford the Veteran an examination with the appropriate VA specialists to determine the nature and extent of his service-connected residuals of right little finger fracture.  The claims folder, to include this remand and must be made available to the examiner for review, and the examination report should reflect that such a review was accomplished.  All studies deemed appropriate shall be performed, and all findings shall be set forth in detail.  

In particular, the examiner is asked to opine whether it is at least as likely as not (more than 50 percent probability) that

a) the sclerosis of the midportion of the distal fifth proximal phalanx, consistent with old posttraumatic residual is in any way etiologically related to, or part of, the residuals of right little finger fracture
b) any neurological impairment of the right hand is in any way etiologically related to, or part of, the residuals of the right little finger fracture

A complete rationale must be provided for all opnions expressed.  The pertinent evidence of record should be discussed, to include the Veteran's lay statements.

4. After all of the above development is completed and any other development that may be warranted, readjudicate the Veteran's claims.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


